Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                   June 22, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Eric DeWayne Cathey
              v. Texas
              No. 14-8305
              (Your No. WR-55,161-02)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-3fr
                                           Scott S. Harris, Clerk




                                                                  RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                  JUN 25 2015

                                                               Abe! Acosta, Clerk